        Case 17-08010 Document 40 Filed in TXSB on 11/01/18 Page 1 of 6



                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF TEXAS
                               GALVESTON DIVISION                                             ENTERED
                                                                                              11/02/2018
IN RE:                                          §
EVAJEAN MARIE JACKSON; aka                      §       CASE NO: 17-80090
JACKSON; aka JACKSON; aka JACKSON, et           §
al                                              §
       Debtor(s)                                §
                                                §       CHAPTER 7
                                                §
THE GIL RAMIREZ GROUP, LLC                      §
      Plaintiff(s)                              §
                                                §
VS.                                             §       ADVERSARY NO. 17-8010
                                                §
EVAJEAN MARIE JACKSON, et al                    §
      Defendant(s)                              §

                                 MEMORANDUM OPINION

       The plaintiff, The Gil Ramirez Group, LLC (“Ramirez”), commenced this adversary

proceeding by filing a complaint on July 27, 2017. Ramirez, a creditor in the underlying

bankruptcy case, requested this Court find that the punitive damages portion of its claim against

defendant/debtor Evajean Marie Jackson be deemed non-dischargeable pursuant to 11 U.S.C. §

523(a)(6). The Court held a bench trial in this adversary proceeding on October 26, 2018.

       The punitive damages award at issue was determined by a jury in The Gil Ramirez

Group, LLC v. Houston Independent School District, et al., Civil Action No.: 4:10-cv-04872, in

the United States District Court for the Southern District of Texas. Judgment was entered on the

jury verdict on January 26, 2017. The Court has considered the entire record in the District

Court civil action and recognizes that it is bound by the specific findings made therein. For the

reasons stated in this opinion, the Court holds that the punitive damages against Jackson are non-

dischargeable. The Court makes the following finds of fact and conclusions of law pursuant to

Federal Rule of Civil Procedure 52.

1/6
        Case 17-08010 Document 40 Filed in TXSB on 11/01/18 Page 2 of 6



       Beginning in 2003, the debtor began paying a $2,000 monthly bribe to Joyce Moss Clay

and/or JM Clay (the “Clay parties”) to obtain contract work, so called Job Order Contracts, with

the Houston Independent School District (“HISD”). This monthly bribe continued until 2008,

and then resumed in 2009 for an unknown duration. The Clay parties then funneled part of these

bribes to Lawrence “Larry” Marshall (“Marshall”), who could influence who would receive

contract work. Marshall was a long-standing elected member of the Board of Trustees of HISD.

Jackson and her company, RHJ-JOC, Inc., received contract work from the HISD due to the

money funneled to Marshall via the Clay parties. Ramirez competed with the defendant’s

company for contract work. Jackson’s bribes led to her and her company receiving contract

work instead of Ramirez. These bribes, and the damages caused by them, were partly the basis

of District Court lawsuit and the resulting the award of punitive damages to Ramirez, which is

the basis of this non-dischargeability complaint.

       Jackson owned and operated RHJ-JOC, Inc., a construction company that received

construction contracts from government organizations including HISD. Marshall, an elected

HISD school board member, demanded via the Clay parties that Ramirez pay bribes to him or

face losing Job Order Contracts Ramirez had won the preceding year. Ramirez refused to pay

the bribes and HSID stopped awarding him Job Order Contracts, instead they were awarded to

Jackson via RHJ-ROC, Inc.

       Unlike Ramirez, Jackson almost continually paid Marshall bribes via the Clay parties for

the purpose of receiving Job Order Contracts. This deprived Ramirez of these contracts. In 2009

and 2010, Jackson knowingly and intentionally disrupted Ramirez’s existing and future Job

Order Contracts with HISD by paying bribes to Marshall. This directly resulted in Ramirez

suffering damages.


2/6
        Case 17-08010 Document 40 Filed in TXSB on 11/01/18 Page 3 of 6



       The jury in the District Court made these specific findings in awarding Ramirez damages:

        a.    Jackson knowingly and intentionally interfered with Ramirez’s prospective business
relations with the Houston Independent School District.

       b.    Jackson engaged in an unlawful conspiracy that damaged Ramirez.

        c.   Ramirez suffered actual damages or loss from Jackson’s knowing or intentional
interference with Ramirez’s prospective business relations with the Houston Independent School
District.

       d.   The sum of money that would fairly and reasonably compensate Ramirez for its
damages proximately caused by Jackson’s interference for 2009 Loss of Profits was $290,667.00
and 2010 Loss of Profits: $386,000.00.

       e.    Jackson was twenty-five percent responsible for the tortious interference with
prospective contract or conspiracy to commit tortious interference with prospective contract.

       f.     Jackson, based on clear and convincing evidence, caused harm to Ramirez through
malice or reckless indifference to the rights of others.

       g.    The jury determined that Jackson should be assessed $1,000,000 as exemplary
damages for the conduct of knowingly and intentionally interfering with Ramirez’s prospective
business relations with the Houston Independent School District as a penalty or by way of
punishment.

       11 U.S.C. § 523(a)(6) provides that a discharge under Sections 727, 1141, 1228(a),

1228(b), or 1328(b) of the Bankruptcy Code does not discharge an individual debtor from any

debt for willful and malicious injury by the debtor to another entity or to the property of another

entity. “Willful” means that there is objective substantial certainty of injury to subjective motive

to injure. Miller v. J.D. Abrams, Inc. (In re Miller), 156 F.3d 598, 603 (5th Cir. 1998), citing

Kawaauhau v. Geiger, 523 U.S. 57 (1998). “Malicious” means an act done with the actual

intend to cause injury. Id. at 606. The Fifth Circuit held that “[a]n injury is willful and

malicious where there is either an objective substantial certainty of harm of a subjective notice to

cause harm.” Id.

       The jury’s findings of fact that Jackson intentionally and tortuously interfered with


3/6
          Case 17-08010 Document 40 Filed in TXSB on 11/01/18 Page 4 of 6



Ramirez’s prospective business relations establish that the punitive damages award is a debt

arising out of Jackson’s willful and malicious injury to Ramirez. Intentional torts generally

require that the actor intend “the consequences of an act, not simply ‘the act itself.’” Kawaauhau,

523 U.S. at 61-62, citing Restatement (Second) of Torts § 8A, comment a, p. 15 (1964). This

Court is cognizant that the Supreme Court has held that non-dischargeability under Section

523(a)(6) takes a deliberate or intentional injury, not merely a deliberate or intentional act that

leads to injury. Id. The debtor would argue that her acts of bribery1 unintentionally harmed

Ramirez, if they harmed him at all. The Court strongly disagrees. The debtor intended to

deprive Ramirez of contracts by using bribes to secure the contracts for herself and her company.

She intended the consequences of her bribes, which created a deliberate and intentional injury to

Ramirez.

         The Court stresses that its finding is to the punitive judgment award of the District Court.

In fact, the plaintiff has not even moved for a finding of non-dischargeability as to the rest of the

claim.    The requirements for asserting a claim under Section 523(a)(6) are a willful and

malicious injury by the debtor to another entity or to the property of another entity. The key

term in subsection (6) is the word "malicious." This is the basis of the punitive damage award

made by the jury. The basic issue is whether this term requires a showing of intent on the

debtor's part to inflict injury on the creditor (referred to as actual malice). In Kawaauhau, the

U.S. Supreme Court has held that actual malice is required. The Court stated that "the word

'willful' in (a)(6) modifies the word 'injury,' indicating that nondischargeability takes a deliberate

or intentional injury, not merely a deliberate or intentional act that leads to injury.” Kawaauhau,

1
  The Court notes that the debtor claims that her payments were not bribes. The great weight of evidence
before this Court and the jury in the District Court contradict that claim. The Court does not find the
debtor to be a credible witness given the gross disparity between her testimony in this case and the verdict
in the District Court case.

4/6
            Case 17-08010 Document 40 Filed in TXSB on 11/01/18 Page 5 of 6



523 U.S. at 61. It is the finding of actual malice, as it relates to the punitive damage award, that

renders it non-dischargeable.

          In this case, the statutory element of maliciousness may also be inferred from

circumstantial evidence.        The jury found the debtor has violated a criminal law2 by willfully

bribing a public official, which caused injury to Ramirez. More importantly, the aggravating

circumstances of the debtor’s bribery, including her gross indifference to her criminal activity

and the breach of public trust, warrant an inference of malice and denial of discharge.

          In Miller, the Fifth Circuit adopted the alternative definition of "implied malice." It has

held the test for "willful and malicious injury" under § 523(a)(6) is where there is either an

objective substantial certainty of harm or a subjective motive to cause harm. The evidentiary

reality is that the defendant in this case did not admit a malicious intent. A court is thus expected

to analyze whether the defendant's actions, which from a reasonable person's standpoint were

substantially certain to cause harm, are such that the court ought to infer that the debtor's

subjective intent was to inflict a willful and malicious injury on the plaintiff. Christensen v. Lay

(In re Lay), 2013 Banker. LEXIS 773 (Bankr. E.D. Tex. 2013). Here, the Court makes such a

finding to infer that the debtor's subjective intent was to inflict a willful and malicious injury on

the plaintiff.

          ACCORDINGLY, IT IS ORDERED judgment is granted in favor of the plaintiff, and

that the punitive damages of $1,000,000 awarded in The Gil Ramirez Group, LLC v. Houston

Independent School District, et al.; Civil Action No.: 4:10-cv-04872 in the United States District




2
    The District Court’s findings include that the debtor engaged in an “unlawful conspiracy.”
5/6
        Case 17-08010 Document 40 Filed in TXSB on 11/01/18 Page 6 of 6



       Court for the Southern District of Texas is non-dischargeable pursuant to 11 U.S.C. §

523(a)(6). A separate final judgment will issue.


       SIGNED: 11/01/2018.


                                                   ___________________________________
                                                   Jeffrey P. Norman
                                                   United States Bankruptcy Judge




6/6
